 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    MICHAEL PATTERSON,                               Case No. 2:17-cv-02131-JCM-EJY
12                       Petitioner,                   ORDER
13           v.
14    JO GENTRY, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (third request) (ECF

18   No. 32), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (third request) (ECF No. 32) is GRANTED. Petitioner will have up to and including November

21   8, 2019, to file a response to the motion to dismiss (ECF No. 27).

22          DATED: October 15, 2019.
23                                                               ______________________________
                                                                 JAMES C. MAHAN
24                                                               United States District Judge
25

26
27

28
                                                      1
